Citation Nr: 1431505	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  06-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	John D. Carlin, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to June 1946.  He died in March 2004.  The appellant is the Veteran's surviving spouse. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

After remanding the case three times for additional development, the Board denied the claim in a decision issued in June 2012.  The Veteran's widow then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the parties filed a Joint Motion for Remand.  An August 2013 Order of the Court granted the Joint Motion and vacated the Board's decision, and the issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

In June 2014, the appellant's attorney submitted evidence directly to the Board.  This evidence included of copies of hundreds of pages of documents already of record, as well as written argument and copies of pages from publications and Congressional hearings relating to mustard gas experimentation on service personnel by the United States military.  The appellant also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  However, as the case is being remanded, those records will be available for review by the Agency of Original Jurisdiction (AOJ). 

In addition to the paper claims file, there is an electronic file associated with the appellant's claim.  The electronic file does not currently contain evidence pertinent to the appellant's claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The appellant contends that the Veteran was stricken with bronchitis, emphysema, asthma and sinus problems from the time he was discharged from service in 1946 right up to the time he died in 2004.  She contends that the Veteran's death was from chronic obstructive pulmonary disease (COPD) which in turn was related to his in-service exposure to mustard gas.  The appellant also contends that the Veteran's skin cancer was indicative of his exposure to mustard gas in service.

The July 2013 Joint Motion for Remand indicates that VA has not yet fulfilled the duty to assist in connection with ascertaining whether or not the Veteran was exposed to mustard gas during in-service training.  The RO's November 2011 letter to the VA Mustard Gas Manager contained two different Social Security numbers for the Veteran and his units and duty stations were not included.  On remand, these deficiencies must be corrected.

In light of the above considerations, the case is remanded for the following:

1.  Follow the procedures for verification of chemical exposure as outlined in M21-1MR, Part IV, Subpart ii, Chapter 1, Section F.  The appellant's contention that the Veteran was exposed to mustard gas during training must be forwarded to the Mustard Gas Manager who will forward the request to the appropriate location(s) for determination(s) regarding exposure.  In relation to the information to be included in any request:

	a.)  Be sure that the Veteran's Social Security number is correct each and every time it is written on the chemical exposure information request, to include in letter headers.

	b.)  Be sure that all conditions claimed by the appellant are listed on the chemical exposure information request (skin cancer; chronic bronchitis; emphysema; asthma; COPD; and sinus problems).

	c.)  Be sure that the locations of the Veteran's units are included in the chemical exposure information request.  They are:
		i.)  Naval Training Station, Sampson, NY from January 14, 1944 to February 14, 1944;
		ii.)  leave from February 15, 1944 to March 7, 1944;
		iii.)  March 9, 1944 transferred to Naval Air Training Center in Corpus Christi, Texas;
		iv)  March 13, 1944 transferred to Naval Auxiliary Air Station in Kingsville, Texas (possibly Air Squadron 14A);
		v.)  March 30, 1945 transferred to Naval Air Station in Corpus Christi, Texas (possibly Air Squadron 14A); and
		vi.)  June 3, 1946 transferred to United States Navy Personnel Separation Center in Camp Wallace, Texas for service discharge on June 6, 1946.

2.  Verify that any response to any inquiry includes the proper Social Security number for the Veteran and that any location or date cited is correct for the details of the Veteran's service.

3.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the issue on appeal.

4.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and her attorney.  The SSOC must contain notice of all relevant actions taken on the appellant's claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

